DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been 03/16/2021 has been entered.


Remarks
Claims 1 and 4-6 are amended.
Claims 3, 7-8, and 10 are cancelled.
Claims 11-15 are new.
Claims 9 and 11-15 are withdrawn from further consideration (see “Election by Original Presentation” below).
Claims 1-2, 4-6, 9, and 11-15 are pending.


Election by Original Presentation
Newly submitted claims 11-15 are directed to an invention that is not so linked as to form a single general inventive concept under PCT Rule 13.1 from the invention originally claimed for the following reasons: 
	Claims 11-15 would have been restricted from the originally presented (elected) invention, because the newly added claims and the originally presented (elected) invention, claim 1, lack the same or corresponding special technical features for the following reasons:
The common technical feature between the newly added claims and the originally presented (elected) invention, claim 1, is as follows: A photovoltaic device comprising: a p- or n-type semiconductor substrate; a p-type amorphous semiconductor film on a first-face side of the semiconductor substrate; an n-type amorphous semiconductor film on the first-face side of the semiconductor substrate; p-electrodes on the p-type amorphous semiconductor film; and n-electrodes on the n-type amorphous semiconductor film, wherein: the p-electrodes and the n-
	These elements cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in KIMOTO (US 20150357491 A1) (see the discussion in the rejection of the claim 1 in the Office Action mailed on 06/05/2020 and the Office Action mailed on 11/17/2020).
	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.
	Accordingly, claims 11-15 are withdrawn from consideration as being directed to a non-elected invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIMOTO (US 20150357491 A1).
	Regarding claim 1, KIMOTO teaches a photovoltaic device (see the photoelectric conversion element, see Figs. 1, 19) comprising:
a p-type or an n-type semiconductor substrate (n-type single-crystal silicon semiconductor 1; [0043] a semiconductor 1 composed of n-type single-crystal silicon); 
a p-type amorphous semiconductor film (p-type hydrogenated amorphous silicon layer 8; [0043] a p-type layer 8 contains p-type hydrogenated amorphous silicon) on a first-face side of the semiconductor substrate (see the top face side of the n-type single-crystal silicon semiconductor 1) (see Figs. 1, 19);
an n-type amorphous semiconductor film (n-type hydrogenated amorphous silicon layer 6; [0043] an n-type layer 6 that covers a part of the back surface of the intrinsic layer 4 and contains n-type hydrogenated amorphous silicon) on the first-face side of the semiconductor substrate (see Figs. 1, 19); 
p-electrodes on the p-type amorphous semiconductor film (see the second electrodes 10 on the p-type hydrogenated amorphous silicon layer 8) (see Figs. 1, 19); and 
n-electrodes on the n-type amorphous semiconductor film (see the first lower electrodes 91 on the n-type hydrogenated amorphous silicon layer 6) (see Figs. 1, 19), 
wherein: the p-electrodes and the n-electrodes are arranged at intervals (see Figs. 1, 19); 
the p-type amorphous semiconductor film surrounds the n-type amorphous semiconductor film (The p-type hydrogenated amorphous silicon layer 8 surrounds the n-type hydrogenated amorphous silicon layer 6) (see Figs. 1, 19); 
the n-type amorphous semiconductor film has an edge portion providing an overlapping region where the n-type amorphous semiconductor film overlaps the p-type amorphous semiconductor film (The n-type hydrogenated amorphous silicon layer 6 has an edge portion providing an overlapping region where the n-type hydrogenated amorphous silicon layer 6 overlaps the p-type hydrogenated amorphous silicon layer 8) (see Figs. 1, 19); 
the n-electrodes are disposed in areas of the n-type amorphous semiconductor film that are surrounded by the overlapping region (The first lower electrodes 91 are disposed in areas of the n-type hydrogenated amorphous silicon layer 6 that are surrounded by the overlapping region) (see Figs. 1, 19),
the p-electrodes are extended closer to a periphery of the semiconductor substrate (see the periphery of the n-type single-crystal silicon semiconductor 1 as shown in Fig. 19 attached below) than are the n-electrodes that are adjacent to the p-electrodes (see Fig. 19); 
both the p-electrodes and the n-electrodes are rectangular-shaped when view in cross-sectional views of the semiconductor substrate (see the rectangular shape of the second electrodes 10 and the first lower electrodes 91 when view in the cross-sectional views of the n-type single-crystal silicon semiconductor 1 as shown in Fig. 19 attached below) (see Fig. 19); and 
the p-electrodes and the n-electrodes are arranged spaced apart from one another (see Fig. 19).

    PNG
    media_image1.png
    808
    648
    media_image1.png
    Greyscale



	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	KIMOTO teaches the p-type amorphous semiconductor film is extended so as to cover a side face of the semiconductor substrate (The p-type hydrogenated amorphous silicon layer 8 is extended so as to cover the upper side face of the n-type single-crystal silicon semiconductor 1) (see Fig. 19b).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	KIMOTO teaches each of the p-electrodes has an end that is separated from the periphery of the semiconductor substrate by a distance of from 0 mm to 1 mm inclusive (The back bottom end of each of the second electrodes 10 is separated from the periphery of the n-type single-crystal silicon semiconductor 1 by a distance of about 14 nm; 

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	KIMOTO teaches an end of each of the p-electrodes (see the top end of each of the second electrodes 10) is broadened in a different direction from an extension direction of each of the p-electrodes (The top end of each of the second electrodes 10 is broadened in the different top direction from the front and back extension direction of each of the second electrodes 10) (see Figs. 1, 19).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KIMOTO (US 20150357491 A1) as applied to claim 1 above.
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
.


Response to Arguments
	Applicant's arguments filed on 03/16/2021 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P5-P7, is not persuasive.
	KIMOTO teaches both the p-electrodes and the n-electrodes are extended in a single direction rectangular-shaped when view in cross-sectional views of the semiconductor substrate (see the rectangular shape of the second electrodes 10 and the first lower electrodes 91 when view in the cross-sectional views of the n-type single-crystal silicon semiconductor 1 as shown in Fig. 19 attached in the rejection of claim 1).  Therefore, KIMOTO teaches all limitation required by the amended claim 1.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726